Exhibit 10.21

TELOS CORPORATION

2008 OMNIBUS LONG-TERM INCENTIVE PLAN

Telos Corporation, a Maryland corporation (the “Company”), sets forth herein the
terms of its 2008 Omnibus Long-Term Incentive Plan (the “Plan”), as follows:

1. PURPOSE. The Plan is intended to enhance the Company’s and its Subsidiaries’
ability to attract and retain highly qualified directors, officers, key
employees and other persons and to motivate such persons to serve the Company
and its Subsidiaries and to improve the business results and earnings of the
Company, by providing to such persons an opportunity to acquire or increase a
direct proprietary interest in the operations and future success of the Company.
To this end, the Plan provides for the grant of Share options, Share
appreciation rights, restricted Shares, restricted Share units, unrestricted
Shares and dividend equivalent rights. Any of these awards may, but need not, be
made as performance incentives to reward attainment of performance goals in
accordance with the terms hereof. Share options granted under the Plan may be
incentive stock options or non-qualified options, as provided herein.

2. DEFINITIONS. For purposes of interpreting the Plan and related documents
(including Award Agreements), the following definitions shall apply:

2.1 “Award” means a grant of an Option, Share Appreciation Right, Restricted
Shares, Restricted Share Units, Unrestricted Shares or Dividend Equivalent
Rights under the Plan.

2.2 “Award Agreement” means the written agreement between the Company and a
Participant that evidences and sets out the terms and conditions of an Award.

2.3 “Benefit Arrangement” shall have the meaning set forth in Section 15 hereof.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Cause” means, as determined by the Board and unless otherwise provided in
an applicable agreement with the Company or a Subsidiary,(i) commission by a
Participant of a felony or crime of moral turpitude; (ii) conduct in the
performance of a Participant’s duties which is illegal, dishonest, fraudulent or
disloyal; (iii) the breach of any fiduciary duty the Participant owes to the
Company; or (iv) gross neglect of duty or poor performance which is not cured by
the Participant to the reasonable satisfaction of the Company within 30 days of
Participant’s receipt of written notice from the Company advising Participant of
said gross neglect or poor performance.

2.6 “Change in Control” means an occasion upon which (i) any “person” (as such
term is used in Section 13(d) and 14(d) of the Exchange Act) other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation controlled by the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities; or
(ii) during any period of twelve (12) consecutive months (not including any
period prior to the adoption of this Plan), individuals who at the beginning of
such period constitute the Board and any new director

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 1 of 20



--------------------------------------------------------------------------------

(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clauses (i) or (iii) of
this Paragraph) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or (iii) any of (a) the
Company consummates a merger, consolidation, reorganization, recapitalization or
statutory share exchange (a “Business Combination”), other than a Business
Combination which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting power of the securities of
the Company or such surviving entity outstanding immediately after such Business
Combination, (b) the Company’s shareholders approve a plan of complete
liquidation of the Company, or (c) the Company completes the sale or other
disposition of all or substantially all of its assets in one or a series of
transactions.

2.7 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

2.8 “Committee” means the Company’s Management Development and Compensation
Committee.

2.9 “Company” means Telos Corporation.

2.10 “Corporate Transaction” means (i) the dissolution or liquidation of the
Company or a merger, consolidation, or reorganization of the Company with one or
more other entities in which the Company is not the surviving entity, (ii) a
sale of substantially all of the assets of the Company to another person or
entity which does not constitute a “related person” to the Company, as such term
is defined in the Treasury Regulations issued in connection with Section 409A of
the Code, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity (other than persons who are shareholders or affiliates
immediately prior to the transaction) owning more than 50% of the combined
voting power of all classes of share of the Company.

2.11 “Covered Employee” means a Participant who is a Covered Employee within the
meaning of Section 162(m)(3) of the Code.

2.12 “Dividend Equivalent Right” means a right, granted to a Participant under
Section 13 hereof, to receive cash, Shares, other Awards or other property equal
in value to dividends paid with respect to a specified number of Shares, or
other periodic payments.

2.13 “Effective Date” means February 5, 2008, the date the Plan is approved by
the Board.

2.14 “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.

2.15 “Fair Market Value” means the value of a Share, determined as follows: if
on the Grant Date or other determination date the Shares are listed on an
established national or regional share exchange, is admitted to quotation on The
Nasdaq Stock Market, Inc. or is publicly traded on an established securities
market, the Fair Market Value of a Share shall be the closing price of the
Shares on such exchange or in such market (if there is more than one such
exchange or market

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 2 of 20



--------------------------------------------------------------------------------

the Board shall determine the appropriate exchange or market) on the Grant Date
or such other determination date (or if there is no such reported closing price,
the Fair Market Value shall be the mean between the highest bid and lowest asked
prices or between the high and low sale prices on such trading day) or, if no
sale of Shares is reported for such trading day, on the next preceding day on
which any sale shall have been reported. If the Shares are not listed on such an
exchange, quoted on such system or traded on such a market, Fair Market Value
shall be the value of the Shares as determined by the Board in good faith,
including the use by the Board, as appropriate, of an outside consultant or
adviser, and taking into account, without limitation, Section 409A of the Code.

2.16 “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Participant, any person sharing the Participant’s household (other than a tenant
or employee), a Company in which any one or more of these persons have more than
fifty percent of the beneficial interest, a foundation in which any one or more
of these persons (or the Participant) control the management of assets, and any
other entity in which one or more of these persons (or the Participant) own more
than fifty percent of the voting interests.

2.17 “Grant Date” means the date on which the Board or the Committee, as the
case may be, approves an Award or such later date as may be specified by the
Committee in situations where the Committee chooses to request that the Board
ratify the grant of an Award.

2.18 “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.

2.19 “Non-Qualified Option” means an Option that is not an Incentive Stock
Option.

2.20 “Option” means an option to purchase Shares pursuant to the Plan.

2.21 “Option Price” means the exercise price for each Share subject to an
Option.

2.22 “Other Agreement” shall have the meaning set forth in Section 15 hereof.

2.23 “Outside Director” means a member of the Board who is not an officer or
employee of the Company.

2.24 “Participant” means a person who receives or holds an Award under the Plan.

2.25 “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 14) over a performance period of up
to ten (10) years.

2.26 “Plan” means this Telos Maryland 2008 Omnibus Long-Term Incentive Plan.

2.27 “Purchase Price” means the purchase price, if any, for each Share pursuant
to a grant of Restricted Shares or Unrestricted Shares.

2.28 “Restricted Share Unit” means a bookkeeping entry representing the
equivalent of a Share awarded to a Participant pursuant to Section 10 hereof.

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 3 of 20



--------------------------------------------------------------------------------

2.29 “Restricted Shares” means Shares awarded to a Participant pursuant to
Section 10 hereof.

2.30 “SAR Exercise Price” means the per share exercise price of an SAR granted
to a Participant under Section 9 hereof.

2.31 “Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.

2.32 “Service” means service as a Service Provider to the Company or a
Subsidiary. Unless otherwise stated in the applicable Award Agreement, a
Participant’s change in position or duties shall not result in interrupted or
terminated Service, so long as such Participant continues to be a Service
Provider to the Company or a Subsidiary. Subject to the preceding sentence,
whether a termination of Service shall have occurred for purposes of the Plan
shall be determined by the Board or the Committee, as the case may be, which
determination shall be final, binding and conclusive.

2.33 “Service Provider” means an employee, officer or director of the Company or
a Subsidiary, or a consultant or adviser currently providing services to the
Company or a Subsidiary.

2.34 “Share” or “Shares” means shares of Common Stock of the Company.

2.35 “Share Appreciation Right” or “SAR” means a right granted to a Participant
under Section 9 hereof.

2.36 “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.

2.37 “Substitute Awards” means Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted (whether pursuant to
this Plan or pursuant to any other program or contract) by the Company or a
Subsidiary or by a company or other entity acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines.

2.38 “Ten Percent Shareholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
shares of the Company, its parent or any of its Subsidiaries. In determining
share ownership, the attribution rules of Section 424(d) of the Code shall be
applied.

2.39 “Termination Date” means the date upon which an Option shall terminate or
expire, as set forth in Section 8.3 hereof.

2.40 “Unrestricted Shares” means an Award pursuant to Section 11 hereof.

3. ADMINISTRATION OF THE PLAN

3.1. Board. Subject to the delegation described in Section 3.2, below, the Board
shall have such powers and authorities related to the administration of the Plan
as are consistent with the Company’s governing documents and applicable law. The
Board shall have full power and authority to take all actions and to make all
determinations required or provided for under the

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 4 of 20



--------------------------------------------------------------------------------

Plan, any Award or any Award Agreement and shall have full power and authority
to take all such other actions and make all such other determinations not
inconsistent with the specific terms and provisions of the Plan that the Board
deems to be necessary or appropriate to the administration of the Plan, any
Award or any Award Agreement. All such actions and determinations shall be by
the affirmative vote of a majority of the members of the Board present at a
meeting or by unanimous consent of the Board executed in writing in accordance
with the Company’s governing documents and applicable law. The interpretation
and construction by the Board of any provision of the Plan, any Award or any
Award Agreement shall be final, binding and conclusive.

3.2. Committee. The Board from time to time may delegate to the Committee such
powers and authorities related to the administration and implementation of the
Plan, as set forth in Section 3.1 above and other applicable provisions, as the
Board shall determine, consistent with the Company’s governing documents and
applicable law. As of the Effective Date, the Board has delegated, until further
written notice, full authority to the Committee to operate the Plan and to grant
and interpret Awards thereunder. If the Plan, any Award or any Award Agreement
entered into hereunder provides for any action to be taken by or determination
to be made by the Board, such action may be taken or such determination may be
made by the Committee if the power and authority to do so has been delegated to
the Committee by the Board as provided for in this Section. Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding and conclusive.

3.3. Terms of Awards. Subject to the other terms and conditions of the Plan, the
Board or the Committee, as the case may be, shall have full and final authority
to:

(i) designate Participants,

(ii) determine the type or types of Awards to be made to a Participant,
including Substitute Awards made, inter alia, in consideration of the
cancellation of prior outstanding stock options,

(iii) determine the number of Shares to be subject to an Award,

(iv) establish the terms and conditions of each Award (including, but not
limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the Shares subject
thereto, and any terms or conditions that may be necessary to qualify Options as
Incentive Stock Options),

(v) prescribe the form of each Award Agreement evidencing an Award, and

(vi) amend, modify, or supplement the terms of any outstanding Award.
Notwithstanding the foregoing, no amendment, modification or supplement of any
Award shall, without the consent of the Participant, impair the Participant’s
rights under such Award.

The Company may retain the right in an Award Agreement to cause a forfeiture of
the gain realized by a Participant on account of actions taken by the
Participant in violation or breach of or in conflict with any employment
agreement, non-competition agreement, any agreement

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 5 of 20



--------------------------------------------------------------------------------

prohibiting solicitation of employees or clients of the Company or any
Subsidiary thereof or any confidentiality obligation with respect to the Company
or any Subsidiary thereof or otherwise in competition with the Company or any
Subsidiary thereof, to the extent specified in such Award Agreement applicable
to the participant. Furthermore, unless the Board provides otherwise in the
applicable Award Agreement, the Company may annul an Award if the Participant is
an employee of the Company or a Subsidiary thereof and is terminated for Cause
as defined in the applicable Award Agreement or the Plan, as applicable.

Notwithstanding the foregoing, no amendment or modification may be made to an
outstanding Option or SAR which reduces the Option Price or SAR Exercise Price,
either by lowering the Option Price or SAR Exercise Price or by canceling the
outstanding Option or SAR and granting a replacement Option or SAR with a lower
exercise price without the approval of Company’s shareholders, provided, that,
appropriate adjustments may be made to outstanding Options and SARs pursuant to
Section 17.

3.4. Deferral Arrangement. The Board may permit or require the deferral of any
award payment into a deferred compensation arrangement, subject to compliance
with Section 409A, where applicable, and such rules and procedures as it may
establish, which may include provisions for the payment or crediting of interest
or dividend equivalents.

3.5. No Liability. No member of the Board or of the Committee shall be liable
for any action or determination made in good faith with respect to the Plan or
any Award or Award Agreement.

3.6. Book Entry. Notwithstanding any other provision of this Plan to the
contrary, the Company may elect to satisfy any requirement under this Plan for
the delivery of Share certificates through the use of book-entry.

4. SHARES SUBJECT TO THE PLAN

Subject to adjustment as provided in Section 17 hereof, the number of Shares
available for issuance under the Plan shall be fifteen million (15,000,000).
Shares issued or to be issued under the Plan shall be authorized but unissued
Shares or issued Shares that have been reacquired by the Company. If any Shares
covered by an Award are not purchased or are forfeited, or if an Award otherwise
terminates without delivery of Shares subject thereto, then the number of Shares
counted against the aggregate number of Shares available under the Plan with
respect to such Award shall, to the extent of any such forfeiture or
termination, again be available for making Awards under the Plan. If an Award
(other than a Dividend Equivalent Right) is denominated in Shares, the number of
Shares covered by such Award, or to which such Award relates, shall be counted
on the date of grant of such Award against the aggregate number of Shares
available for granting Awards under the Plan. Notwithstanding anything herein to
the contrary, Shares subject to an Award under the Plan may not again be made
available for issuance under the Plan if such Shares are Shares delivered to or
withheld by the Company to pay the exercise price or the withholding taxes under
Options or Share Appreciation Rights.

The Board shall have the right to substitute or assume Awards in connection with
mergers, reorganizations, separations, or other transactions to which
Section 424(a) of the Code applies. The number of Shares reserved pursuant to
Section 4 may be increased by the corresponding number of Awards assumed and, in
the case of a substitution, by the net increase in the number of Shares subject
to Awards before and after the substitution.

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 6 of 20



--------------------------------------------------------------------------------

5. EFFECTIVE DATE, DURATION AND AMENDMENTS

5.1. Effective Date. The Plan shall be effective as of the Effective Date,
subject to approval of the Plan by the Company’s shareholders within one year of
the Effective Date. Upon approval of the Plan by the Company’s shareholders as
set forth above, all Awards made under the Plan on or after the Effective Date
shall be fully effective as if the Company’s shareholders had approved the Plan
on the Effective Date. If the shareholders fail to approve the Plan within one
year after the Effective Date, any Awards made hereunder shall be null and void
and of no effect.

5.2. Term. The Plan shall terminate automatically ten (10) years after its
adoption by the Board and may be terminated on any earlier date as provided in
Section 5.3.

5.3. Amendment and Termination of the Plan. The Board may, at any time and from
time to time, amend, suspend, or terminate the Plan as to any Shares as to which
Awards have not been made. An amendment shall be contingent on approval of the
Company’s shareholders to the extent stated by the Board, required by applicable
law or required by applicable stock exchange listing requirements. In addition,
an amendment will be contingent on approval of the Company’s shareholders if the
amendment would: (i) materially increase the benefits accruing to Participants
under the Plan, (ii) materially increase the aggregate number of Shares that may
be issued under the Plan, or (iii) materially modify the requirements as to
eligibility for participation in the Plan. No Awards shall be made after
termination of the Plan. No amendment, suspension or termination of the Plan
shall, without the consent of the Participant, impair rights or obligations
under any Award theretofore awarded under the Plan.

6. AWARD ELIGIBILITY AND LIMITATIONS

6.1. Service Providers and Other Persons. Subject to this Section 6, Awards may
be made under the Plan to: (i) any Service Provider to the Company or any
Subsidiary, including any Service Provider who is an officer or director of the
Company or any Subsidiary, as the Board or the Committee, as the case may be,
shall determine and designate from time to time, (ii) any other individual whose
participation in the Plan is determined to be in the best interests of the
Company by the Board.

6.2. Successive Awards and Substitute Awards. An eligible person may receive
more than one Award, subject to such restrictions as are provided herein.
Notwithstanding Sections 8.1 and 9.1, the Option Price of an Option or the grant
price of an SAR that is a Substitute Award may be less than 100% of the Fair
Market Value of a Share on the original Grant Date and provided that the Option
Price or grant price is determined in accordance with the principles of Code
Section 424 and the regulations thereunder.

7. AWARD AGREEMENT

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board or the Committee, as the case may
be, shall from time to time determine. Award Agreements granted from time to
time or at the same time need not contain similar provisions but shall be
consistent with the terms of the Plan. Each Award Agreement evidencing an Award
of Options shall specify whether such Options are intended to be Non-Qualified
Options or Incentive Stock Options, and in the absence of such specification
such options shall be deemed Non-Qualified Options.

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 7 of 20



--------------------------------------------------------------------------------

8. TERMS AND CONDITIONS OF OPTIONS

8.1. Option Price. The Option Price of each Option shall be fixed by the Board
or the Committee, as the case may be, and stated in the Award Agreement
evidencing such Option. The Option Price of each Option shall be at least the
Fair Market Value on the Grant Date of a Share; provided, however, that in the
event that a Participant is a Ten Percent Shareholder, the Option Price of an
Option granted to such Participant that is intended to be an Incentive Stock
Option shall be not less than 110 percent of the Fair Market Value of a Share on
the Grant Date. In no case shall the Option Price of any Option be less than the
par value of a Share.

8.2. Vesting. Subject to Sections 8.3, 8.4, 8.5 and 17.3 hereof, each Option
granted under the Plan shall become exercisable at such times and under such
conditions (including based on achievement of performance goals and/or future
service requirements) as shall be determined by the Board or the Committee, as
the case may be, and stated in the Award Agreement. For purposes of this
Section 8.2, fractional numbers of Shares subject to an Option shall be rounded
down to the next nearest whole number.

8.3. Term. Each Option granted under the Plan shall terminate, and all rights to
purchase Shares thereunder shall cease, upon the expiration of ten years from
the date such Option is granted, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed and stated in the
Award Agreement relating to such Option (the “Termination Date”); provided,
however, that in the event that the Participant is a Ten Percent Shareholder, an
Option granted to such Participant that is intended to be an Incentive Stock
Option shall not be exercisable after the expiration of five years from its
Grant Date.

8.4. Termination of Service. Unless otherwise provided for in an Award Agreement
or in writing after the Award Agreement is issued, upon the termination of a
Participant’s Service, except to the extent that such termination is due to
death, or Change in Control of the Company or as otherwise specified in the
Award Agreement, any Option held by such Participant that have not vested shall
immediately be deemed forfeited and any otherwise vested Option or unexercised
portion thereof shall terminate three (3) months after the date of such
termination of Service, but in no event later than the date of expiration of the
Option. If a Participant’s Service is terminated for Cause, the Option or
unexercised portion thereof shall terminate as of the date of such termination.
Unless otherwise provided for in an Award Agreement or in writing after the
Award Agreement is issued, if a Participant’s Service is terminated due to
death, any Option of the deceased Participant shall become fully vested and
shall continue in accordance with its terms, may be exercised, to the extent of
the number of Shares with respect to which he/she could have exercised the
Option on the date of his/her death, by his/her estate, personal representative
or beneficiary who acquires the Option by will or by the laws of descent and
distribution, and shall expire on its normal date of expiration unless
previously exercised (except that an Incentive Stock Option shall cease to be an
Incentive Stock Option upon the expiration of twelve (12) months from the date
of the Participant’s death and thereafter shall be a Non-Qualified Option). Such
provisions shall be determined in the sole discretion of the Board or the
Committee, as the case may be, need not be uniform among all Options issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination of Service.

8.5. Change in Control. Unless otherwise provided for in an Award Agreement or
in writing

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 8 of 20



--------------------------------------------------------------------------------

after the Award Agreement is issued, in the event of a Change in Control, a
Participant’s unvested Options shall become fully vested and may be exercised
until their normal date of expiration.

8.6. Limitations on Exercise of Option. Notwithstanding any other provision of
the Plan, in no event may any Option be exercised, in whole or in part, prior to
the date the Plan is approved by the Company’s shareholders as provided herein
or after the occurrence of an event referred to in Section 17 hereof which
results in termination of the Option.

8.7. Method of Exercise. An Option that is exercisable may be exercised by the
Participant’s delivery to the Company of written notice of exercise on any
business day, at the Company’s principal office, on the form specified by the
Board or the Committee, as the case may be. Such notice shall specify the number
of Shares with respect to which the Option is being exercised and shall be
accompanied by payment in full of the Option Price of the Shares for which the
Option is being exercised plus the amount (if any) of federal and/or other taxes
which the Company may, in its judgment, be required to withhold with respect to
an Award.

8.8. Rights of Holders of Options. Unless otherwise stated in the applicable
Award Agreement, a Participant holding or exercising an Option shall have none
of the rights of a shareholder (for example, the right to receive cash or
dividend payments or distributions attributable to the subject Shares or to
direct the voting of the subject Shares) until the Shares covered thereby are
fully paid and issued to the Participant. Except as provided in Section 17
hereof, no adjustment shall be made for dividends, distributions or other rights
for which the record date is prior to the date of such issuance.

8.9. Delivery of Share Certificates. Promptly after the exercise of an Option by
a Participant and the payment in full of the Option Price, such Participant
shall be entitled to the issuance of a Share certificate or certificates
evidencing his/her ownership of the Shares purchased upon such exercise.

8.10. Transferability of Options. Except as provided in Section 8.11, during the
lifetime of a Participant, only the Participant (or, in the event of legal
incapacity or incompetency, the Participant’s guardian or legal representative)
may exercise an Option. Except as provided in Section 8.11, no Option shall be
assignable or transferable by the Participant to whom it is granted, other than
by will or the laws of descent and distribution.

8.11. Family Transfers. If authorized in the applicable Award Agreement, a
Participant may transfer, not for value, all or part of an Option which is not
an Incentive Stock Option to any Family Member. For the purpose of this
Section 8.11, a “not for value” transfer is a transfer which is (i) a gift,
(ii) a transfer under a domestic relations order in settlement of marital
property rights; or (iii) a transfer to an entity in which more than fifty
percent of the voting interests are owned by Family Members (or the Participant)
in exchange for an interest in that entity. Following a transfer under this
Section 8.11, any such Option shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer. Subsequent
transfers of transferred Options are prohibited except to Family Members of the
original Participant in accordance with this Section 8.11 or by will or the laws
of descent and distribution. The events of termination of Service of Section 8.4
hereof shall continue to be applied with respect to the original Participant,
following which the Option shall be exercisable by the transferee only to the
extent, and for the periods specified, in Section 8.4.

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 9 of 20



--------------------------------------------------------------------------------

8.11. Limitations on Incentive Stock Options. An Option shall constitute an
Incentive Stock Option only (i) if the Participant of such Option is an employee
of the Company or any Subsidiary of the Company; (ii) to the extent specifically
provided in the related Award Agreement; and (iii) to the extent that the
aggregate Fair Market Value (determined at the time the Option is granted) of
the Shares with respect to which all Incentive Stock Options held by such
Participant become exercisable for the first time during any calendar year
(under the Plan and all other plans of the Participant’s employer and its
affiliates) does not exceed $100,000. This limitation shall be applied by taking
Options into account in the order in which they were granted.

9. TERMS AND CONDITIONS OF SHARE APPRECIATION RIGHTS

9.1. Right to Payment and Grant Price. An SAR shall confer on the Participant to
whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one Share on the date of exercise over (B) the
grant price of the SAR as determined by the Board or the Committee, as the case
may be. The Award Agreement for an SAR shall specify the grant price of the SAR,
which shall be at least the Fair Market Value of a Share on the Grant Date. SARs
may be granted in conjunction with all or part of an Option granted under the
Plan or at any subsequent time during the term of such Option, in conjunction
with all or part of any other Award or without regard to any Option or other
Award.

9.2. Other Terms. The Board or the Committee, as the case may be, shall
determine at the Grant Date or thereafter, the time or times at which and the
conditions under which an SAR may be exercised (including based on achievement
of performance goals and/or future service requirements), the time or times at
which SARs shall cease to be or become exercisable following termination of
Service or upon other conditions, the method of exercise, method of settlement,
form of consideration payable in settlement, method by or forms in which Shares
will be delivered or deemed to be delivered to Participants, whether or not an
SAR shall be in tandem or in combination with any other Award, and any other
terms and conditions of any SAR.

10. TERMS AND CONDITIONS OF RESTRICTED SHARES AND RESTRICTED SHARE UNITS

10.1. Grant of Restricted Shares or Restricted Share Units. Awards of Restricted
Shares or Restricted Share Units may be made to eligible persons. Restricted
Shares or Restricted Share Units may be awarded for no consideration (other than
par value of the Shares which is deemed paid by Services already rendered).
Restricted Shares or Restricted Share Units may also be referred to as
performance shares or performance share units.

10.2. Restrictions. At the time an Award of Restricted Shares or Restricted
Share Units is made, the Board or the Committee, as the case may be, may, in its
sole discretion, establish a period of time (a “restricted period”) applicable
to such Restricted Shares or Restricted Share Units. Unless a different
restricted period is specified, the default restricted period shall, for an
employee be three (3) years with respect to which twenty-five percent (25%) of
the Shares shall be vested upon the Grant Date and twenty-five percent (25%) of
the Shares related to such Award shall become nonforfeitable or vest on each of
the first three (3) anniversaries of the Grant Date, and shall, for a Director
be the period for which such Director continues to serve as a Director. Each
Award of Restricted Shares or Restricted Share Units may be subject to a

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 10 of 20



--------------------------------------------------------------------------------

different restricted period. The Board or the Committee, as the case may be,
may, in its sole discretion, at the time a grant of Restricted Shares or
Restricted Share Units is made, prescribe restrictions in addition to or other
than the expiration of the restricted period, including the satisfaction of
corporate or individual performance conditions, which may be applicable to all
or any portion of the Restricted Shares or Restricted Share Units in accordance
with Section 14.1 and 14.2. Neither Restricted Shares nor Restricted Share Units
may be sold, transferred, assigned, pledged or otherwise encumbered or disposed
of during the restricted period or prior to the satisfaction of any other
restrictions prescribed with respect to such Restricted Shares or Restricted
Share Units. Each Participant may designate a beneficiary for the Restricted
Shares or Restricted Share Units awarded to him or her under the Plan. If a
Participant fails to designate a beneficiary, the Participant shall be deemed to
have designated his or her estate as his or her beneficiary.

10.3. Restricted Shares Certificates. The Company shall issue, in the name of
each Participant to whom Restricted Shares has been granted, Share certificates
representing the total number of Restricted Shares granted to the Participant,
as soon as reasonably practicable after the Grant Date. The Board or the
Committee, as the case may be, may provide in an Award Agreement that either
(i) the Company shall hold such certificates for the Participant’s benefit until
such time as the Restricted Shares are forfeited to the Company or the
restrictions lapse, or (ii) such certificates shall be delivered to the
Participant, provided, however, that such certificates shall bear a legend or
legends that comply with the applicable securities laws and regulations and
makes appropriate reference to the restrictions imposed under the Plan and the
Award Agreement.

10.4. Rights of Holders of Restricted Shares. Unless otherwise provided for in
an Award Agreement, holders of Restricted Shares shall have the right to vote
such Shares and the right to receive any dividends declared or paid with respect
to such Shares. All distributions, if any, received by a Participant with
respect to Restricted Shares as a result of any share split, share dividend,
combination of shares, or other similar transaction shall be subject to the
restrictions applicable to the original Award.

10.5. Rights of Holders of Restricted Share Units.

10.5.1. Dividend Rights. Unless the Board otherwise provides in an Award
Agreement, holders of Restricted Share Units shall have no rights as
shareholders of the Company. The Award Agreement evidencing a grant of
Restricted Share Units may provide that the holder of such Restricted Share
Units shall be entitled to receive, upon the Company’s payment of a cash
dividend on its outstanding Shares, a cash payment for each Restricted Share
Unit held equal to the per-share dividend paid on the Shares in accordance with
Section 13.

10.5.2. Creditor’s Rights. A holder of Restricted Share Units shall have no
rights other than those of a general creditor of the Company. Restricted Share
Units represent an unfunded and unsecured obligation of the Company, subject to
the terms and conditions of the applicable Award Agreement.

10.6. Termination of Service. Unless otherwise provided for in an Award
Agreement or in writing after the Award Agreement is issued, upon the
termination of a Participant’s Service, any Restricted Shares or Restricted
Share Units held by such Participant that have not vested, or with respect to
which all applicable restrictions and conditions have not lapsed, shall
immediately be

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 11 of 20



--------------------------------------------------------------------------------

deemed forfeited, except to the extent that such termination is due to death or
Change in Control of the Company or as otherwise specified in the Award
Agreement. Further, the Award Agreement may specify that the vested portion of
the Award shall continue to be subject to the terms of any applicable transfer
or other restriction. Upon forfeiture of Restricted Shares or Restricted Share
Units, the Participant shall have no further rights with respect to such Award,
including but not limited to any right to vote Restricted Shares or any right to
receive dividends with respect to Restricted Shares or Restricted Share Units.

10.7. Purchase of Restricted Shares. If a Participant receives an Award
consisting of Restricted Shares and the Participant subsequently satisfies the
conditions necessary to enable the Participant to retain the Restricted Shares,
for purposes of satisfying any corporate law requirement to demonstrate that the
Company has received consideration in return for such Restricted Shares at least
equal to the par value of such Restricted Shares, the Participant may be deemed,
in the discretion of the Board or the Committee, as the case may be, to have
provided consideration to the Company in an amount equal to the aggregate par
value of such Restricted Shares through the performance of past Services to the
Company or a Subsidiary.

10.8. Delivery of Share. Except as otherwise specified with respect to a
particular Award of Restricted Shares, within thirty (30) days of the expiration
or termination of the restricted period, a certificate or certificates
representing all Shares relating to such Award which have not been forfeited
shall be delivered to the Participant or to the Participant’s beneficiary or
estate, as the case may be. Except as otherwise specified with respect to a
particular Award of Restricted Share Units, within thirty (30) days of the
satisfaction of the vesting criterion applicable to such Award, a certificate or
certificates representing all Shares relating to such Award which have vested
shall be issued or transferred to the Participant.

11. TERMS AND CONDITIONS OF UNRESTRICTED SHARES AWARDS

The Board or the Committee, as the case may be, may, in its sole discretion,
grant (or sell at par value or such other higher purchase price as it may
determine) an Unrestricted Shares Award to any Participant pursuant to which
such Participant may receive Shares free of any restrictions (“Unrestricted
Shares”) under the Plan. Unrestricted Shares Awards may be granted or sold as
described in the preceding sentence in respect of past services and other valid
consideration, or in lieu of, or in addition to, any cash compensation due to
such Participant.

12. FORM OF PAYMENT FOR OPTIONS AND RESTRICTED SHARES

12.1. General Rule. Payment of the Option Price for the Shares purchased
pursuant to the exercise of an Option or the Purchase Price for Restricted
Shares shall be made in cash or in cash equivalents acceptable to the Company.

12.2. Surrender of Shares. To the extent the Award Agreement so provides,
payment of the Option Price for Shares purchased pursuant to the exercise of an
Option or the Purchase Price for Restricted Shares may be made all or in part
through the tender to the Company of Shares, which Shares, if acquired from the
Company, shall have been held for at least six months at the time of tender and
which shall be valued, for purposes of determining the extent to which the
Option Price or Purchase Price has been paid thereby, at their Fair Market Value
on the date of exercise or surrender.

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 12 of 20



--------------------------------------------------------------------------------

12.3. Cashless Exercise. With respect to an Option only to the extent permitted
by law and to the extent the Award Agreement so provides, payment of the Option
Price for Shares purchased pursuant to the exercise of an Option may be made all
or in part by delivery (on a form acceptable to the Board or the Committee, as
the case may be), of an irrevocable direction to a registered securities broker
acceptable to the Company to sell Shares and to deliver all or part of the sales
proceeds to the Company in payment of the Option Price and any withholding taxes
described in Section 18.3.

12.4. Other Forms of Payment. To the extent the Award Agreement so provides,
payment of the Option Price for Shares purchased pursuant to exercise of an
Option or the Purchase Price for Restricted Shares may be made in any other form
that is consistent with applicable laws, regulations and rules.

13. TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

13.1. Dividend Equivalent Rights. A Dividend Equivalent Right is an Award
entitling the recipient to receive credits based on cash distributions that
would have been paid on the Shares specified in the Dividend Equivalent Right
(or other Award to which it relates) if such Shares had been issued to and held
by the recipient. A Dividend Equivalent Right may be granted hereunder to any
Participant. The terms and conditions of Dividend Equivalent Rights shall be
specified in the Award. Dividend equivalents credited to the holder of a
Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional Shares, which may thereafter accrue additional
equivalents. Any such reinvestment shall be at Fair Market Value on the date of
reinvestment. Dividend Equivalent Rights may be settled in cash or Shares or a
combination thereof, in a single installment or installments, all determined in
the sole discretion of the Board. A Dividend Equivalent Right granted as a
component of another Award may provide that such Dividend Equivalent Right shall
be settled upon exercise, settlement, or payment of, or lapse of restrictions
on, such other Award, and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other Award. A Dividend
Equivalent Right granted as a component of another Award may also contain terms
and conditions different from such other Award.

13.2. Termination of Service. Except as may otherwise be provided by the Board
either in the Award Agreement or in writing after the Award Agreement is issued,
a Participant’s rights in all Dividend Equivalent Rights shall automatically
terminate upon the Participant’s termination of Service for any reason.

14. TERMS AND CONDITIONS OF PERFORMANCE AWARDS

14.1. Performance Conditions. The right of a Participant to exercise or receive
a grant or settlement of any Award, and the timing thereof, may be subject to
such corporate or individual performance conditions as may be specified by the
Board or the Committee, as the case may be. The Board or the Committee, as the
case may be, may use such business criteria and other measures of performance as
it may deem appropriate in establishing any performance conditions, and may
exercise its discretion to reduce the amounts payable under any Award subject to
performance conditions, except as limited under Sections 14.2 hereof in the case
of a Performance Award intended to qualify under Code Section 162(m). If and to
the extent required under Code Section 162(m), any power or authority relating
to a Performance Award intended to qualify under Code Section 162(m), shall be
exercised by the Committee and not the Board.

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 13 of 20



--------------------------------------------------------------------------------

14.2. Performance Awards Granted to Designated Covered Employees. If and to the
extent that the Committee determines that a Performance Award to be granted to a
Participant who is designated by the Committee as likely to be a Covered
Employee should qualify as “performance-based compensation” for purposes of Code
Section 162(m), the grant, exercise and/or settlement of such Performance Award
shall be contingent upon achievement of pre-established performance goals and
other terms set forth in this Section 14.2.

14.2.1. Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 14.2. Performance goals shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain.” The Committee may determine that such
Performance Awards shall be granted, exercised and/or settled upon achievement
of any one performance goal or that two or more of the performance goals must be
achieved as a condition to grant, exercise and/or settlement of such Performance
Awards. Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

14.2.2. Business Criteria. One or more of the following business criteria for
the Company, on a consolidated basis, and/or specified Subsidiaries or business
units of the Company (except with respect to the total shareholder return and
earnings per share criteria), shall be used exclusively by the Committee in
establishing performance goals for such Performance Awards: (1) total
shareholder return (share price appreciation plus dividends), (2) net income,
(3) earnings per share, (4) funds from operations, (5) funds from operations per
share, (6) return on equity, (7) return on assets, (8) return on invested
capital, (9) increase in the market price of Shares or other securities,
(10) revenues, (11) operating income, (12) operating margin (operating income
divided by revenues), (13) earnings before interest, taxes, depreciation and
amortization (EBITDA), (14) the performance of the Company in any one or more of
the items mentioned in clauses (1) through (13) in comparison to the average
performance of the companies used in a self-constructed peer group for measuring
performance under an Award, or (15) the performance of the Company in any one or
more of the items mentioned in clauses (1) through (13) in comparison to a
budget or target for measuring performance under an Award. Business criteria may
be measured on an absolute basis or on a relative basis (i.e., performance
relative to peer companies) and on a GAAP or non-GAAP basis.

14.2.3. Timing For Establishing Performance Goals. Performance goals shall be
established, in writing, not later than 90 days after the beginning of any
performance period applicable to such Performance Awards, or at such other date
as may be required for “performance-based compensation” under Code
Section 162(m).

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 14 of 20



--------------------------------------------------------------------------------

14.2.4. Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in Shares, other Awards or other property, in the
discretion of the Committee. The Committee may, in its discretion, reduce the
amount of a settlement otherwise to be made in connection with such Performance
Awards. The Committee shall specify the circumstances in which such Performance
Awards shall be paid or forfeited in the event of termination of Service by the
Participant prior to the end of a performance period or settlement of
Performance Awards.

14.3. Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award pool or
potential individual Performance Awards and as to the achievement of performance
goals relating to Performance Awards shall be made in writing in the case of any
Award intended to qualify under Code Section 162(m). To the extent required to
comply with Code Section 162(m), the Committee may delegate any responsibility
relating to such Performance Awards.

14.4. Status of Section 14.2 Awards Under Code Section 162(m). It is the intent
of the Company that Performance Awards under Section 14.2 hereof granted to
persons who are designated by the Committee as likely to be Covered Employees
within the meaning of Code Section 162(m) and regulations thereunder shall, if
so designated by the Committee, constitute “qualified performance-based
compensation” within the meaning of Code Section 162(m) and regulations
thereunder. Accordingly, the terms of Section 14.2, including the definitions of
Covered Employee and other terms used therein, shall be interpreted in a manner
consistent with Code Section 162(m) and regulations thereunder. The foregoing
notwithstanding, because the Committee cannot determine with certainty whether a
given Participant will be a Covered Employee with respect to a fiscal year that
has not yet been completed, the term Covered Employee as used herein shall mean
only a person designated by the Committee, at the time of grant of Performance
Awards, as likely to be a Covered Employee with respect to that fiscal year. If
any provision of the Plan or any agreement relating to such Performance Awards
does not comply or is inconsistent with the requirements of Code Section 162(m)
or regulations thereunder, such provision shall be construed or deemed amended
to the extent necessary to conform to such requirements.

15. PARACHUTE LIMITATIONS. Notwithstanding any other provision of this Plan or
of any other agreement, contract, or understanding heretofore or hereafter
entered into by a Participant with the Company or any Subsidiary, except an
agreement, contract, or understanding hereafter entered into that expressly
modifies or excludes application of this paragraph (an “Other Agreement”), and
notwithstanding any formal or informal plan or other arrangement for the direct
or indirect provision of compensation to the Participant (including groups or
classes of Participants or beneficiaries of which the Participant is a member),
whether or not such compensation is deferred, is in cash, or is in the form of a
benefit to or for the Participant (a “Benefit Arrangement”), if the Participant
is a “disqualified individual,” as defined in Section 280G(c) of the Code, any
Option, Restricted Shares or Restricted Share Units held by that Participant and
any right to receive any payment or other benefit under this Plan shall not
become exercisable or vested (i) to the extent that such right to exercise,
vesting, payment, or benefit, taking into account all other rights, payments, or
benefits to or for the Participant under this Plan, all Other Agreements, and
all Benefit Arrangements, would cause any payment or benefit to the Participant
under this Plan to be considered a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code as then in effect (a “Parachute Payment”) and
(ii) if, as a result of

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 15 of 20



--------------------------------------------------------------------------------

receiving a Parachute Payment, the aggregate after-tax amounts received by the
Participant from the Company under this Plan, all Other Agreements, and all
Benefit Arrangements would be less than the maximum after-tax amount that could
be received by the Participant without causing any such payment or benefit to be
considered a Parachute Payment. In the event that the receipt of any such right
to exercise, vesting, payment, or benefit under this Plan, in conjunction with
all other rights, payments, or benefits to or for the Participant under any
Other Agreement or any Benefit Arrangement would cause the Participant to be
considered to have received a Parachute Payment under this Plan that would have
the effect of decreasing the after-tax amount received by the Participant as
described in clause (ii) of the preceding sentence, then the Participant shall
have the right, in the Participant’s sole discretion, to designate those rights,
payments, or benefits under this Plan, any Other Agreements, and any Benefit
Arrangements that should be reduced or eliminated so as to avoid having the
payment or benefit to the Participant under this Plan be deemed to be a
Parachute Payment.

16. REQUIREMENTS OF LAW

16.1. General. The Company shall not be required to sell or issue any Shares
under any Award if the sale or issuance of such Shares would constitute a
violation by the Participant, any other individual exercising an Option, or the
Company of any provision of any law or regulation of any governmental authority,
including without limitation any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration or qualification of any Shares subject to an Award
upon any securities exchange or under any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance or
purchase of shares hereunder, no Shares may be issued or sold to the Participant
or any other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Award. Specifically, in connection with the Securities Act, upon the exercise of
any Option or the delivery of any Shares underlying an Award, unless a
registration statement under such Act is in effect with respect to the Shares
covered by such Award, the Company shall not be required to sell or issue such
shares unless the Company has received evidence satisfactory to it that the
Participant or any other individual exercising an Option may acquire such Shares
pursuant to an exemption from registration under the Securities Act. Any
determination in this connection by the Company shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be obligated to take any affirmative action in order to cause the exercise of an
Option or the issuance of Shares pursuant to the Plan to comply with any law or
regulation of any governmental authority. As to any jurisdiction that expressly
imposes the requirement that an Option shall not be exercisable until the Shares
covered by such Option are registered or are exempt from registration, the
exercise of such Option (under circumstances in which the laws of such
jurisdiction apply) shall be deemed conditioned upon the effectiveness of such
registration or the availability of such an exemption.

16.2. Rule 16b-3. During any time when the Company has a class of equity
security registered under Section 12 of the Exchange Act, it is the intent of
the Company that Awards pursuant to the Plan and the exercise of Options granted
hereunder will qualify for the exemption provided by Rule 16b-3 under the
Exchange Act. To the extent that any provision of the Plan or action by the
Board does not comply with the requirements of Rule 16b-3, it shall be deemed
inoperative to the extent permitted by law and deemed advisable by the Board and
shall not affect the validity

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 16 of 20



--------------------------------------------------------------------------------

of the Plan. In the event that Rule 16b-3 is revised or replaced, the Board or
the Committee, as the case may be, may exercise its discretion to modify this
Plan in any respect necessary to satisfy the requirements of, or to take
advantage of any features of, the revised exemption or its replacement.

17. EFFECT OF CHANGES IN CAPITALIZATION

17.1. Changes in Shares. If the number of outstanding Shares is increased or
decreased or the Shares are changed into or exchanged for a different number or
kind of shares or other securities of the Company on account of any
recapitalization, reclassification, share split, reverse split, combination of
shares, exchange of shares, share dividend or other distribution payable in
capital stock, or other increase or decrease in such Shares effected without
receipt of consideration by the Company occurring after the Effective Date, the
number and kinds of Shares for which grants of Options and other Awards may be
made under the Plan shall be adjusted proportionately and accordingly by the
Company. In addition, the number and kind of Shares for which Awards are
outstanding shall be adjusted proportionately and accordingly so that the
proportionate interest of the Participant immediately following such event
shall, to the extent practicable, be the same as immediately before such event.
Any such adjustment in outstanding Options or SARs shall not change the
aggregate Option Price or SAR Exercise Price payable with respect to Shares that
are subject to the unexercised portion of an outstanding Option or SAR, as
applicable, but shall include a corresponding proportionate adjustment in the
Option Price or SAR Exercise Price per Share. The conversion of any convertible
securities of the Company shall not be treated as an increase in Shares effected
without receipt of consideration. Notwithstanding the foregoing, in the event of
any distribution to the Company’s shareholders of securities of any other entity
or other assets (including an extraordinary cash dividend but excluding a
non-extraordinary dividend payable in cash or in shares of common stock of the
Company) without receipt of consideration by the Company, the Company may, in
such manner as the Company deems appropriate, adjust (i) the number and kind of
Shares subject to outstanding Awards and/or (ii) the exercise price of
outstanding Options and Share Appreciation Rights to reflect such distribution.

17.2. Reorganization in which the Company is the Surviving Entity. Subject to
Section 17.3 hereof, if the Company shall be the surviving entity in any
reorganization, merger, or consolidation of the Company with one or more other
entities which does not constitute a Corporate Transaction, any Option or SAR
theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of Shares subject to such Option or
SAR would have been entitled immediately following such reorganization, merger,
or consolidation, with a corresponding proportionate adjustment of the Option
Price or SAR Exercise Price per share so that the aggregate Option Price or SAR
Exercise Price thereafter shall be the same as the aggregate Option Price or SAR
Exercise Price of the Shares remaining subject to the Option or SAR immediately
prior to such reorganization, merger, or consolidation. Subject to any contrary
language in an Award Agreement, any restrictions applicable to such Award shall
apply as well to any replacement shares received by the Participant as a result
of the reorganization, merger or consolidation. In the event of a transaction
described in this Section 17.2, Restricted Share Units shall be adjusted so as
to apply to the securities that a holder of the number of Shares subject to the
Restricted Share Units would have been entitled to receive immediately following
such transaction.

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 17 of 20



--------------------------------------------------------------------------------

17.3. Corporate Transaction. Subject to the exceptions set forth in the last
sentence of this Section 17.3, the last sentence of Section 17.4 and the
requirements of Section 409A of the Code:

(i) upon the occurrence of a Corporate Transaction, all outstanding Options and
Restricted Shares shall be deemed to have vested, and all Restricted Share Units
shall be deemed to have vested and the Shares subject thereto shall be
delivered, immediately prior to the occurrence of such Corporate Transaction,
and

(ii) either of the following two actions shall be taken:

(A) fifteen days prior to the scheduled consummation of a Corporate Transaction,
all Options and SARs outstanding hereunder shall become immediately exercisable
and shall remain exercisable for a period of fifteen days, or

(B) the Board may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Shares, Restricted Share Units, and/or SARs and
pay or deliver, or cause to be paid or delivered, to the holder thereof an
amount in cash or securities having a value, in the case of Restricted Shares or
Restricted Share Units, equal to the formula or fixed price per Share paid to
holders of Shares and, in the case of Options or SARs, equal to the product of
the number of Shares subject to the Option or SAR (the “Award Shares”)
multiplied by the amount, if any, by which (I) the formula or fixed price per
Share paid to holders of Shares pursuant to such transaction exceeds (II) the
Option Price or SAR Exercise Price applicable to such Award Shares.

With respect to the Company’s establishment of an exercise window, (i) any
exercise of an Option or SAR during such fifteen-day period shall be conditioned
upon the consummation of the event and shall be effective only immediately
before the consummation of the event, and (ii) upon consummation of any
Corporate Transaction, the Plan and all outstanding but unexercised Options and
SARs shall terminate. The Board shall send written notice of an event that will
result in such a termination to all individuals who hold Options and SARs not
later than the time at which the Company gives notice thereof to its
shareholders. This Section 17.3 shall not apply to any Corporate Transaction to
the extent that provision is made in writing in connection with such Corporate
Transaction for the assumption or continuation of the Options, SARs, Restricted
Shares and Restricted Share units theretofore granted, or for the substitution
for such Options, SARs, Restricted Shares and Restricted Share Units for new
options, SARs, restricted share and restricted shares units relating to the
shares of a successor entity, or a parent or subsidiary thereof, with
appropriate adjustments as to the number of shares (disregarding any
consideration that is not common shares) and option and share appreciation right
exercise prices, in which event the Plan, Options, SARs, Restricted Shares and
Restricted Share Units theretofore granted shall continue in the manner and
under the terms so provided.

17.4. Adjustments. Adjustments under this Section 17 related to Shares or other
securities of the Company shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. No fractional Shares or
other securities shall be issued pursuant to any such adjustment, and any
fractions resulting from any such adjustment shall be eliminated in each case by
rounding downward to the nearest whole Share. The Board shall determine the

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 18 of 20



--------------------------------------------------------------------------------

effect of a Corporate Transaction upon Awards other than Options, SARs,
Restricted Shares and Restricted Share Units, and such effect shall be set forth
in the appropriate Award Agreement. The Board may provide in the Award
Agreements at the Grant Date, or any time thereafter with the consent of the
Participant, for different provisions to apply to an Award in place of those
described in Sections 17.1, 17.2 and 17.3.

17.5. No Limitations on Company. The making of Awards pursuant to the Plan shall
not affect or limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations, or changes of its capital or
business structure or to merge, consolidate, dissolve, or liquidate, or to sell
or transfer all or any part of its business or assets.

18. GENERAL PROVISIONS

18.1. Disclaimer of Rights. No provision in the Plan or in any Award or Award
Agreement shall be construed to confer upon any individual the right to remain
in the employ or service of the Company or any Subsidiary, or to interfere in
any way with any contractual or other right or authority of the Company either
to increase or decrease the compensation or other payments to any individual at
any time, or to terminate any employment or other relationship between any
individual and the Company or any Subsidiary. In addition, notwithstanding
anything contained in the Plan to the contrary, unless otherwise stated in the
applicable Award Agreement, no Award granted under the Plan shall be affected by
any change of duties or position of the Participant, so long as such Participant
continues to be a trustee, officer, consultant or employee of the Company or a
Subsidiary. The obligation of the Company to pay any benefits pursuant to this
Plan shall be interpreted as a contractual obligation to pay only those amounts
described herein, in the manner and under the conditions prescribed herein. The
Plan shall in no way be interpreted to require the Company to transfer any
amounts to a third party trustee or otherwise hold any amounts in Company or
escrow for payment to any Participant or beneficiary under the terms of the
Plan.

18.2. Nonexclusivity of the Plan. Neither the adoption of the Plan nor the
submission of the Plan to the Company’s shareholders for approval shall be
construed as creating any limitations upon the right and authority of the Board
to adopt such other incentive compensation arrangements (which arrangements may
be applicable either generally to a class or classes of individuals or
specifically to a particular individual or particular individuals) as the Board
in its discretion determines desirable, including, without limitation, the
granting of Share options otherwise than under the Plan.

18.3. Withholding Taxes. The Company or a Subsidiary, as the case may be, shall
have the right to deduct from payments of any kind otherwise due to a
Participant any federal, state, or local taxes of any kind required by law to be
withheld with respect to the vesting of or other lapse of restrictions
applicable to an Award or upon the issuance of any Shares upon the exercise of
an Option or pursuant to an Award. At the time of such vesting, lapse, or
exercise, the Participant shall pay to the Company or the Subsidiary, as the
case may be, any amount that the Company or the Subsidiary may reasonably
determine to be necessary to satisfy such withholding obligation. Subject to the
prior approval of the Company or the Subsidiary, which may be withheld by the
Company or the Subsidiary, as the case may be, in its sole discretion, the
Participant may elect to satisfy such obligations, in whole or in part, (i) by
causing the Company or the Subsidiary to withhold Shares otherwise issuable to
the Participant or (ii) by delivering to the Company or the Subsidiary Shares
already owned by the Participant. The Shares so delivered or withheld shall

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 19 of 20



--------------------------------------------------------------------------------

have an aggregate Fair Market Value equal to such withholding obligations. The
Fair Market Value of the Shares used to satisfy such withholding obligation
shall be determined by the Company or the Subsidiary as of the date that the
amount of tax to be withheld is to be determined. A Participant who has made an
election pursuant to this Section 18.3 may satisfy his/her withholding
obligation only with Shares that are not subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements.

18.4. Captions. The use of captions in this Plan or any Award Agreement is for
the convenience of reference only and shall not affect the meaning of any
provision of the Plan or such Award Agreement.

18.5. Other Provisions. Each Award granted under the Plan may contain such other
terms and conditions not inconsistent with the Plan as may be determined by the
Board, in its sole discretion.

18.6. Number and Gender. With respect to words used in this Plan, the singular
form shall include the plural form, the masculine gender shall include the
feminine gender, etc., as the context requires.

18.7. Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

18.8. Governing Law. The validity and construction of this Plan and the
instruments evidencing the Awards hereunder shall be governed by the laws of the
State of Maryland, other than any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Plan and the
instruments evidencing the Awards granted hereunder to the substantive laws of
any other jurisdiction.

18.9. Section 409A of the Code. The Board intends to comply with Section 409A of
Code (“Section 409A”), or an exemption to Section 409A, with regard to Awards
hereunder that constitute nonqualified deferred compensation within the meaning
of Section 409A. To the extent that the Board determines that a Participant
would be subject to the additional 20% tax imposed on certain nonqualified
deferred compensation arrangements pursuant to Section 409A, as a result of any
provision of any Award granted under this Plan, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such additional
tax. The nature of any such amendment shall be determined by the Board.

*    *    *

To record adoption of the Plan by the Board as of February 5, 2008, the Company
has caused its authorized officer to execute the Plan.

 

Telos Corporation By:  

/s/ Therese K. Hathaway

Title:   V.P., Corporate Counsel, Secretary

 

Telos Corporation, 2008 Omnibus Long-Term Incentive Plan

Adopted 2/5/08, Page 20 of 20